Citation Nr: 1616586	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-23 924A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1968.
This matter comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2015 at which time it was remanded for additional development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its April 2015 remand, instructed the AOJ to request that the Veteran identify whether his claim for Social Security Administration (SSA) disability benefits included consideration of hearing loss and tinnitus.  If the Veteran responded in the affirmative, the Board instructed the AOJ to obtain any copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If such records were unavailable, the AOJ was to annotate the record as such and notify the Veteran. 

A letter was sent to the Veteran in July 2015, but the Veteran has not responded.  Thus, it remains unclear whether any claim filed in connection with the SSA benefits would provide relevant information concerning the issues on appeal.  Thus, on remand, the AOJ should request the records directly from the SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Further, the RO should obtain updated VA treatment records dated from August 2015.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA disability records for the Veteran.  This should include a copy of the decision and all records relied upon in making the determination.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e) .

2.  Obtain and associate with the record, the Veteran's updated VA treatment records dated from August 2015.

3.  Then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


